 -460DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees of the Employer at itsRed Lion plant, Bustleton, Pennsylvania, excluding professional andtechnical employees, timekeepers, rate setters, time-study men, safetyinspectors, nurses, cafeteria employees, guards, office and clerical em-ployees, administrative employees, executives, and supervisors as de-^fined in the Act.[Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.LOCAL 169, INDUSTRIAL DIVISION INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMER-ICA, AFLandANN BODROG.Case No. 4-CB-199. February 2, 1955Decision and OrderOn September 9, 1954, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase andhereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following additions andmodifications.1.We agree with the Trial Examiner's finding that the Respond-ent, through its agent, John Morris, independently violated Section 8(b) (1) (A) of the Act by threatening employees with physical vio-lence and loss of employment if they engaged in activities on behalf ofUnited Steelworkers of America, CIO.We find no merit in the Re-i In footnote 41 of the Intermediate Report, the Trial Examiner erroneously stated thatthe record is silent as to the disposition made of the case of Robert O'Conner,whose dis-charge the Respondent had requested for nonpayment of dues. The record shows, and wefind, that after the Respondent asked for the discharge of O'Conner,the Company pro-moted him to a foreman's position.The Respondent thereafter withdrew its request fordischarge because he was no longer in the bargaining unit and subject to the union-secu-rity clause.The Intermediate Report is corrected accordingly.In adopting the Trial Examiner's findings,we do not also adopt his discussion and con.clusions as to the proper usage of the Respondent'swithdrawal card system.We do notconsider this discussion necessary to a decision on the issues in this case.111 NLRB No. 72. LOCAL 169, ETC.461-spondent's contention that Section 10 (b) of the Act precludes theBoard from making an unfair labor practice finding based on thisalleged conduct.The charge herein was filed on January 12, 1954. It alleged thatthe Respondent had discriminatorily caused the discharge of AnnBodrog and thereby "and by other acts and conduct" had restrainedand coerced employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act. The original complaint did not allege independentviolations of Section 8 (b) (1) (A).However, the General Counselfiled an amended complaint on April 21, 1954, which did make suchallegations.The Respondent filed its amended answer on April 26,1954, and the issues involving the alleged independent violations ofSection 8 (b) (1) (A) were fully litigated.One of the threats by Morris was made in December 1953, less than^6months before the amended complaint was issued and served. Theother threats were mmde within 6 months before the date the chargewas filed, but more than 6 months before the issuance of the amended.complaint.We find that the threats of violence and of discharge foractivities in behalf of the Steelworkers were closely related to thecharge that the Respondent had caused the Company to dischargeBodrog because of her activities in behalf of another union, and assuch threats occurred within 6 months before the filing and service,of the charge they were properly made allegations of the complaint.22.The Trial Examiner found that the Respondent had refusedBodrog the privilege of paying her back dues in installments, al-though its practice was to accord such privilege to delinquent mem-bers, and that it asked for Bodrog's discharge not because of her duesdelinquency, but because of her rival union activities and sympathy,all in violation of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.To a great extent, these findings are based on credibility resolutionsof the Trial Examiner which are attacked by the Respondent. TheTrial Examiner based his credibility findings in part on his observa-tion of the witnesses and their demeanor while testifying.As de-ineanor of witnesses is a factor of consequence in resolving issues ofcredibility, and as the Trial Examiner, but not the Board, has hadthe advantage of observing the witnesses while they testified, it is ourpolicy to attach great weight to the Trial Examiner's credibility find-ings at least insofar as they are based on demeanor.Hence, we do notoverrule a Trial Examiner's resolutions of credibility except where theclear preponderance of all the relevant evidence convinces us that theTrial Examiner's resolution was incorrect.No such conclusion is2N. L. R. B. v. Pecheur Lozenge Co.,Inc.,209 F. 2d 393(C. A. 2), cert.denied 347U S 953,Dinion Coil Co., Inc. v. N. L. R. B,201 F. 2d 484(C. A. 2). 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarranted in this case.We therefore adopt the Trial Examiner'scredibility findings,' and his findings of fact and of law based thereon.'OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Local 169, Industrial Divi-sion International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Restraining or coercing employees of Rheem ManufacturingCompany, Burlington, New Jersey, by threatening them with dis-charge or physical violence if they engage in activities in behalf ofUnited Steelworkers of America, CIO, or any other labor organi-zation.(b)Causing or attempting to cause Rheem Manufacturing Com-pany, Burlington, New Jersey, to discriminate against Ann Bodrog,or any other employee in violation of Section 8 (a) (3) of the Act.(c) In any other manner restraining or coercing employees ofRheem Manufacturing Company, Burlington, New Jersey, in the ex-ercise of the rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Rheem Manufacturing Company and the ChargingParty, Ann Bodrog, in writing that it has no objection to the Com-pany's employment of Ann Bodrog.(b)Make whole Ann Bodrog for any loss of pay she may havesuffered as a result of discrimination against her, in the manner setforth in section IV of the Intermediate Report, entitled "TheRemedy."(c)Post in conspicuous places at its business office and in all placeswhere notices or communications to its members are customarilyposted, copies of the notice attached hereto and marked "Appendix3Universal Camera Corp v N. L R. B.,340 U. S 474, 495-496;Standard Dry WallProducts, Inc,91 NLRB 544, 555, enfd. 188 F. 2d 362 (C. A. 3).d Chairman Farmer finds sufficient support for the 8 (b) (2) finding in the fact that theRespondent failed to make membership available to Bodrog on the same terms and con-ditions-generally applicable to other members.However, in view of the majoritydecisionin Special Machine and Engineeisag Company,109 NLRB 838, by which he considers him-self bound, he also concurs in the finding of the Trial Examiner that the Respondent vio-lated Section 8 (b) (2) by demanding the discharge of Bodrog under the pretext that itwas for dues delinquency whereas the real reason was her rival union activities andsympathy. LOCAL169, ETC.463A." 5 Copies of said notice, to be furnished by the Regional Directorfor the Fourth Region, shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponthe receipt thereof, and maintained by it for a period of sixty (60)consecutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Mail to the Regional Director for the Fourth Region signedcopies of the notice attached hereto as "Appendix A" for posting,Rheem Manufacturing Company willing, on the bulletin boards ofsuch Company at its plant at Burlington, New Jersey, where notices toemployees are customarily posted. Such notices are to be posted andmaintained for a period of sixty (60) consecutive days after receiptby the Company. Copies of the notice, to be furnished by the Re-gional Director for the Fourth Region, shall, after being duly signedby an official representative of the Respondent be forthwith returnedto the Regional Director for said posting.(e)Notify the Regional Director for the Fourth Region, in writingwithin ten (10) days from the date of this Order, what steps it hastaken to comply herewith.MEMBER MURDOCK,concurring specially :I agree with the conclusions of my colleagues that the Respondentviolated Section 8 (b) (1) (A) by threatening employees with vio-lence and loss of employment, and also Section 8 (b) (2) and 8 (b)(1) (A) by causing the discharge of Ann Bodrog because of her unionactivities and sympathies.In applying the statute of limitation contained in the proviso ofSection 10 (b) of the Act, I would rely upon the doctrine enunciatedby the Board inCat hey Lumber Company,86 NLRB 157, and restatedinOsbrink, 104NLRB 42, as follows :The only purpose of the charge is to set in motion the Board'sinvestigatory machinery in order to determine whether a com-plaint should issue.There is no requirement that the charge setforth each unfair labor practice to be litigated; this is a functionof the complaint.The Board is therefore free to add to its com-plaint allegations, unfair labor practice discovered in the courseof its investigation, although not alleged in the charge, providedonly that these did not occur more than 6 months before the filingand the service of the original charge.Further, in finding that the Respondent violated Section 8 (b) (2)and 8 (b) (1) (A) of the Act by causing the discharge of Ann Bodrog,6In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDI rely only upon the Trial Examiner's finding that the Respondentwas in fact "motivated in requesting Bodrog's discharge not becauseof unpaid dues but because of her rival union activities and sympa-thies. . . ."-in other words, that the alleged reason-delinquency indues-was merely a pretext. I do not find it necessary to, nor do I,rely upon the Trial Examiner's further conclusion that in accordingleniency to other members but not to Bodrog "the Union forfeited itsstatutory right to request the Company to discharge Bodrog for non-payment of dues." "The Board has held that a union should not bepenalized for `laudable leniency' with respect to the collection of duesand that the failure to treat all delinquents alike does notperse pre-clude a union from lawfully invoking a union-security clause againstparticular individuals." (SeeSpecial Machine and Engineering Com-pany, supra,footnote 4.)In addition, it seems questionable to methat the Board would be logically consistent in stating, as did the TrialExaminer, on the one hand, that the Respondent by "disparate treat-ment" forfeited its statutory right to demand Bodrog's discharge, but,on the other hand, that the "leniency shown by the Union for othermembers is not the basis for any so-called penalty."Accordingly, I concur in the conclusions of the majority with theabove qualifications.Appendix ANOTICE TO ALL MEMBERS OF LOCAL 169, INDUSTRIAL DIVISION INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, AND TO ALL EMPLOYEES OFRHEEM MANUFACTURING COMPANY, BURLINGTON, NEW JERSEYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members and the employees ofRheem Manufacturing Company, Burlington, New Jersey, that :WE WILL NOT restrain or coerce employees of Rheem Manufac-turing Company, Burlington, New Jersey, by threatening themwith discharge or physical violence if they engage in activities inbehalf of United Steelworkers of America, CIO, or any otherlabor organization.WE WILL NOT cause or attempt to cause Rheem ManufacturingCompany, Burlington, New Jersey, to discriminate against AnnBodrog, or any other employee in violation of Section 8 (a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesof Rheem Manufacturing Company, Burlington, New Jersey, inthe exercise of the rights guaranteed in Section 7 of the Act, ex-cept to the extent that such rights may be affected by an agree- LOCAL169, ETC.465,ment requiring membership in a labor organization as a conditionof employment as authorized by Section 8 (a) (3) of the Act.WE WILL notify Rheem Manufacturing Company and AnnBodrog in writing that we have no objection to the Company's-employment of Ann Bodrog.WE WILL make whole Ann Bodrog for any loss of pay she mayhave suffered as a result of the discrimination against her.LOCAL 169, INDUSTRIAL DIVISION INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENANDHELPERS OF AMERICA, AFL,Labor Organization.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,-and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed by Ann H. Bodrog, on January 12, 1954, against Local 169,_Industrial Division International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, herein called both the Union and the Respondent,theGeneral Counsel of the Board issued his complaint and notice of hearing onMarch 12, 1954.The complaint, as amended on April 21, 1954, alleged the com-mission of unfair labor practices by the Union in violation of Section 8 (b) (1)(A) and (b) (2), and Section 2 (6) and (7) of the National Labor Relations.Act, 61 Stat. 136, as amended, herein called the Act, in that the Union: (1)Caused the Rheem Manufacturing Company, herein called the Company, to dis-charge Ann Bodrog, the Charging Party, because she had engaged in activities on-behalf of a rival union; (2) discriminatorily denied membership in good standing insaid Union to Bodrog on the same terms and conditions generally applicable to otherunion members; and (3) threatened employees if they should engage in activities onbehalf of any other labor organization.The Respondent Union filed an answer which alleged that an agreement enteredinto between the Company and the Union provided that as a condition of employ-ment, membership in good standing in the Union was required for continuing in the.employ of the Company.Bodrog, it was alleged, lost her membership in good stand-ing in the Union because she refused to pay her union dues whereupon the Union sonotified the Company who, in turn, discharged Bodrog.The answer also denied thatthe Respondent had threatened employees if they should engage in activities on behalfof any other union.Copies of the charge and complaint, as amended, together with the notice of hear--ing, were duly served on the parties.Pursuant to notice, a hearing was held in Bur-lington, New Jersey, on various dates between April 19 and May 4, 1954, inclusive,before Henry S. Salim, the duly designated Trial Examiner.All parties were repre-sented by counsel and were afforded full opportunity to participate in the hearing, tointroduce relevant evidence, and to argue orally.Briefs were filed by the General.Counsel and the Union and have been carefully considered.During the course ofthe hearing, various motions were made by the Respondent which are disposed of inthe following findings and recommendations.On June 30, 1954, subsequent to the close of the hearing, the Trial Examiner senta letter to counsel for the Respondent Union with copies to all parties requestingthat the Local Respondent Union's constitution and bylaws be sent to the Trial Ex-aminer.This letter stated that if the parties had no objection to its admission, thatthe exhibits requested would be designated and received in evidence as "Trial Ex-aminer's Exhibit No. 1."By letter dated July 1, 1954, and received on July 2, coun-sel for the Respondent enclosed "two copies of the Constitution and By-laws of the 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union" which his letter stated, "under the evidence offered by the Re-spondent were adopted by the membership of the Local Union as its own Constitutionand Bylaws." 1 Said letter is hereby received in evidence as Trial Examiner's Ex-hibit No. 1 and made a part of this record.Upon the entire record in this case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRheem Manufacturing Company, a California corporation, operates 14 plants, 1 ofwhich is located at Burlington, New Jersey, where it employed approximately 1,300employees during the year 1953.The Burlington plant is engaged in national de-fense work manufacturing shell casings for the Ordnance Corps of the U. S. Govern-ment.In its operations, the Company manufactures and sells products valued inexcess of $100,000 which are sold and transported in interstate commerce from itsplant in New Jersey, into and through States of the United States to places outsidethe State of New Jersey.By reason of the foregoing facts, it is found that the Com-pany's operations substantially affect the national defense and that it is engaged incommerce within the meaning of the Act .2II.THE LABOR ORGANIZATION INVOLVEDLocal 169, Industrial Division International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, is a labor organization within themeaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBeginningin December 1952, the United Steelworkers of America, CIO, and theRespondent Union conducted membership campaigns among the employees at theCompany's Burlington plant.A vigorous campaign was waged by both labor organ-izations to enlist members in their respective unions which culminated in a Board-conducted election held on February 20, 1953.The Respondent Union won theelection and was certified by the Board on March 3, 1953, as the collective-bargain-ing agent for the production and maintenance employees at the Company's Burling-ton plant.Pursuant to this certification, the Company and Union entered into anagreement effective April 15, 1953, covering wages and working conditions.ArticleII of this agreement provides that all employees covered by the agreement shall be-come members of the Union and remain in good standing during the life of the agree-ment as a condition of continuing in the employ of the Company. The agreementalso provided that all new employees must become members of the Union within30 days from the date they are hired. The Union notified the Company that pursuantto article II of the agreement, Bodrog, the Charging Party herein, was not in goodstanding in the Union because she was delinquent in her dues payments and requestedher discharge.Thereupon the Company discharged Bodrog.The General Counsel contends that the operative reason for the Union's conductin causing the Company to discharge Bodrog was her activity on behalf of a rivalunion and not her failure to pay union dues.He also argues that Bodrog offered topay her delinquent duesin installments,which privilege was accorded by the Unionto those of its members who were delinquent in their dues payments, but that theUnion refused Bodrog's request, demanding that she pay all her delinquent dues im-mediately in one sum. The fact that the Union singled out Bodrog from other de-linquent members to discharge and the refusal of the Union to grant Bodrog thesame privilege accorded other union members, to pay her delinquent dues in install-ments, which culminated in the Union requesting the Company to discharge her, theGeneral Counsel contends, was discriminatorily motivated because of her activity insupport of a rival union and thus a violation of the Act.The Respondent denies the General Counsel's charge and contends the sole reasonthe Union demanded that the Company discharge Bodrog was because of her refusalto pay her delinquent dues which accrued during the time she was on sick leave.'The constitution and bylaws of the Inteinational Union had already been received inevidence at the hearing as General Counsel's Exhibit No. 7.2 SeePage Airways, Ine.,108 NLRB 1108. LOCAL 169, ETC.467Because of Bodrog's alleged dues delinquency, she was not in good standing in theUnion, the Respondent contends, and therefore, under the union-security provisionof the contract between the Company and the Union, she was not entitled to continueto be employed by the Company.B. Restraint and coercionThe spirited preelection campaign between the CIO and the Respondent AFLUnion which culminated in the Respondent Union being certified as the collective-bargaining agent for the production and maintenance employees of the Company'sBurlington plant left some unhealed wounds .3This hostility was evidenced, as here-inafter described, by the Respondent Union's actions and words which were directedat certain employees of the Company, particularly Bodrog and Bublewitz, who wereardent CIO supporters.The General Counsel in his complaint alleges that the Respondent Union, throughits agent John Morris, herein referred to variously as the chief steward, shop chair-man, and business agent,4 threatened certain employees if they engaged in activitieson behalf of any other labor organization.However, the General Counsel's repre-sentative at this hearing went beyond the allegations in the complaint both as to timeand incidents, and offered evidence, without objection from the Respondent, as tothreats being made by union representatives other than Morris.These incidents in-volving union representatives other than Morris are not considered in making find-ings of fact nor are they made the basis for resolving any of the legal issues hereininvolved, but are mentioned merely as background to clarify the actions and ex-plain the statements alleged to have been made by Morris and which are discussed inmore detail,infra.Sometime prior to the election on February 20, 1953, Bodrog began to solicit em-ployees to vote for the CIO.Her campaigning on behalf of the CIO apparently cameto the attention of the Respondent Union because she was repeatedly approached byPaul Martin and John Morris, adherents of the Respondent Union, who importunedher to support the AFL in the forthcoming election. She refused to accede to theirsuggestions.Alice Bublewitz, a CIO supporter, and a CIO observer 5 at the election on February20, was also asked by Morris, in February 1953, to support the AFL but she alsorefused.Her uncontradicted testimony is that Morris in attempting to persuade herto aid the AFL, stated: "If you use your head, Alice, . . . if you come over herewhere you belong ... anybody that works for us will always be well protected. Ifnot,.watch out from then on. ..." To this threat, Bublewitz testified that sherepued. "What do you mean, in other words, I don't have a job here!" Morris said,according to Bublewitz, "Yes." 6On the day of the election but before the voting returns had been made public,Paul Martin, an AFL adherent, said to Bodrog: "Ann, where are you going to get aJOD now that the AFL is going to get in!" 'James H. McAllister, personnel director of the Rheem Manufacturing Company,theCompany herein, testified that following the certification of the RespondentUnion but prior to the time the Union and Company signed an agreement, he wasapproached by a union representative, whose identity he does not recall, and engagedin a conversation involving a union question.McAllister testified that:Itwas a question of harmony and due to conflict between pro-Local 169 andAnti-Local 169 . . . it was a request that [Bublewitz] be transferred from herIndicative of this is an incident which was alleged to have occurred on February 20,1954, when two AFL adherents, Murphy and Martin, one a union steward and the othera former steward and AFL observer at the election, on meeting Edward Kisielnicki, acompany employee, in a tavern asked hun, "what are you CIO or AFL," and threatenedto assault him.4Morris was elected business agent of the Respondent Union on December 1, 1953Prior to that time, he was shop chairman.IAn "observer" is a person pi esent for one of the unions which appear on the electionballot,whose duty it is to see that only those who rightfully are entitled to vote shouldparticipate, by challenging any voter believed not eligible9On cross-examination, she was asked if she had repotted this conversation with Morristo anyone and she replied - "Yes, . . . all the girls in the plant I told them that he wastrying to scare me into going to their side but lie can't do it."This testimony of Bodrog's is uncontradicted.344056-55-vol. 111-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent location to another job, in order to eliminate some of the discord inthat area, organizationally-wise for the Union..Following the certificationby the Board, there were several small groups of employees who, as I under-stand it, had voted for another union at the election and there was a sales pro-motional campaign for the Union to convert their thinking to the philosophyof the designated bargaining agent. In so doing, they determined that therewere several strong supporters of this other union which they attempted toconvert to their line of thinking, and in so doing, in several of the spots, theywere unsuccessful in doing it; and apparently in this one case, one of the repre-sentatives of the Union, a steward as well as I can recall, felt that he was notaccomplishing his task as well as he would like to, and asked for our supportin the form of a transfer [for Bublewitz] from that location, but there was norequest, as I recall it, from the Union, officially, in terms of the officers.In June 1953, Bodrog testified that while she and Bublewitz were working at theirmachines in the plant, Morris, accompanied by Robert Coleman, shop chairmanof the Union 8 and Edward Hartsough, president of the Union, approached bothgirls and Morris said:Mr. Hartsough, I'd like you to meet Ann Bodrog and Alice Bublewitz.. .These were two great CIO supporters.And Bob Coleman started to laugh.He said, "1 don't think we have anything to worry about. . . . I think we havethem pretty well on our side." 9William Spring, who was Bodrog's and Bublewitz's supervisor, testified that in thespring or early summer of 1953, he proposed to the Company that certain employeesincluding Bodrog and Bublewitz, should be transferred from the shipping to the pro-duction department.Spring also spoke with Morris about this proposed transfer ofBodrog and Bublewitz.Morris, according to Spring, and this was denied by Morris,stated that he was opposed to their transfer, explaining that "they were going tobe kept where they were because they were CIO organizers and they did not wantthem mixing up with other people in the plant." 10 They were not transferred.James A. Serlengo, an employee of the Company, testified that prior to the elec-tion he was opposed to the Respondent Union. In June 1953, he testified that hisbrother, also a company employee, was laid off by the Company. Shortly there-after, he spoke to Morris about his brother's layoff and Morris, according to Ser-lengo, "made it plain that he wasn't in favor of me being against them, and I wasn'tfavoring them too much. . . He said, `if you want to help your brother, you wantto stop talking against the Union: " 11James A. Bailey, an employee, testified that sometime between April and Septem-ber 1953, while he was a union steward, that he had a conversation with Morrisin the plant. In this conversation, according to Bailey, Morris looked over towardsBodrog and Bublewitz and said, "Keep your eye on those two over there."Sometime after he resigned as union steward in August or September 1953, Baileytestified that he went to the union office and reported to Morris that he "had anoffer made to [him] by a CIO person that I know to stir up a little trouble in here,start pushing for the CIO. 12.So [Morris] said to me that anybody startspushing CIO-I don't remember the exact words that he said, but anybody startspushing CIO he'd bring a truckload of musclemen over here and muscle them."Bailey also testified, which Morris denied, that in December 1953, a few daysbefore Christmas,Morris came into the salvage department of the plant and ad-dressed the employees, stating: "I understand there's a two-faced s- o- b- inhere talking CIO . . . if anybody is pushing CIO or talking CIO in here as soonas I get a little more proof on him, out the door he goes."Sometime between August 12 and October 1953, Bublewitz testified, Momscalled her to the union office because of an alleged argument that she had with acoworker.During this conversation, Bublewitz claimed that Morris said to her:"What's this I understand about you bringing in CIO."When she denied this,8 Coleman was coshop chairman until September 1, 1953, at which time he became shopchairman9This testimony which is uncontradicted is corroborated by Bublewitz10 Spring also testified : "I remember distinctly that Mr. Morris told me there was adeal that they would not be transferred."On cross-examination he testified that this"deal" had been made with the Company's personnel office11This testimony is uncontradicted.n When Bailey was asked to explain the phrase "pushing for the CIO" he testified thatitmeant, "to organize for the CIO." LOCAL 169, ETC.469Morris, according to Bublewitz, said: "I am going to tell you or anybody else inthat plant . . . if I ever hear you ever mention the word CIO, you or anybodyelse inthat plant, out you go. I worked too hard to get what I've got, and you oreven [deleted] isn't coming here and take away what I got . . . I'm sick and tiredof the whole [deleted] nonsense." 13Edward Kisielnicki, an employee, testified, that during September 1953, whileeating in the plant cafeteria,he was called to a table by Morris who was sittingwith George Anderson and Dennis Carroll, a union-shop committeeman.Morris,according to Kisielnicki, said.What's this I hear about you saying CIO? . . . And Mr. Morris said to methat nobody in this world is going to break up the Union in the plant becausehe's worked too hard to get in there and he intends to keep it there.Neitheryou nor anybody else.Mr. Morris [said] that if he caught anybody or-ganizing CIO or talking CIO, that he'd get rid of them.Now, what he meantby getting rid of them, I don't know.Kisielnicki also testified that on another occasion, in the latter part of Febru-ary 1954, Coleman and Anderson, umon officials, told him: "that they would, iftherewas any kind of trouble, that they could bring in people from Phila-delphia. ..That is all they had to do was dial the office and they could bringin people if there's any trouble."Kisielnicki testified that as recently as April 20, 1954, which was the day afterthe hearing in this case began, and a week before he testified, that Coleman, shopchairman of the Union,approached him at the plant and asked him: "Wereyou down at Personnel"to which Kisielnicki replied,"Yes, I was." Then Colemaninquired, "who did you talk to" and Kisielnicki replied, "the General Counsellor[sic]."Coleman then asked him: "Did you get a subpoena" and Kisielnicki testi-fied that he answered, "I said I didn't.At the time I didn't.And Mr. Colemansays to me, he says `Well, what did he say to you,' " and Kisielnicki replied:I said, "Well, he asked me about my back dues. I said I paid it in two in-stallments, and that was it, it was forgotten.Then he [Coleman] said to me,he said "why stick your neck out for somebody else"? 14Coleman denied that this conversation ever took place.It is against this testimony that the Respondent Union's denials are considered.Morris denied that: (1) He ever had a conversation with Spring in which he statedBodrog and Bublewitz were not to be transferred from one department to anotherbecause they were CIO organizers; (2) he had "made a deal" with personnel thatthese two employees were not to be transferred; (3) he threatened to "get rid of"Bublewitz if she worked on behalf of the CIO; (4) he had threatened employeeswith loss of their jobs if they worked on behalf of CIO; (5) when he addressedemployees at Christmas time in the salvage department of the plant, he threatenedthem with discharge if they worked on CIO's behalf; (6) he told Bailey to keephis eye on Bodrog and Bublewitz or that he made any threats to Bailey whatsoever;and (7) he denied Kisielnicki's testimony that he had threatened him with loss ofhis job if he engaged in activities on behalf of CIO.The Respondent Union also produced the following witnesses: Frans Termeulen,Harvey M. Van Sciver, May C. Bedingfield, Robert B. McKibbin, Antonio J.Bertino, John McLaughlin, Herbert Stone, James H. Candy, and George Baxter.These witnesses all testified that they were sympathetic to the CIO union prior tothe plant election and that since the election, they have been neither discriminatedagainstnor threatened by the Respondent AFL Union.The Trial Examiner has carefully considered Morris' testimony and observed hisdemeanor on the witness stand 15 and concludes that his testimony denying anyof the above-detailed threats were made is not worthy of belief.The Respondent,however, contends that the Trial Examiner should credit its witnesses and the de-nials of Morris rather than the testimony of the General Counsel's witnesses con-cerning these alleged threats.However, these denials raise an issue of credibilitywhich is resolved in favor of the versions told by the General Counsel's witnesses.Based upon the foregoing recital of the facts in this case and upon the substantialevidence on the record appraised as a whole, and on the straightforward testi-13Morris denied making this alleged threat.i4 SeePersonal Products Corporation,108 NLRB 743.leN. L R B. vJamesThompson it Cb , Inc,208 F. 2d 743, 746 (C. A. 2). 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of the General Counsel'switnesses,Morris' generally vague denials are notcredited.The witnesses for the General Counsel appeared to be sincere andtruthful witnesses,and the events related by them follow a logical sequence, whichare consistent with the attendant circumstances in this case.16Having resolved the credibility issue as to whose version of the facts herein re-lated shall be accepted as true, the next problem to be decided is a legal question:Whether the conduct related above restrained or coerced the above-named employeesin the exercise of their rights under the Act, in violation of Section8 (b) (1) (A)of the Act? 17Section 8(b) (1) (A) was designed primarily by Congress to proscribe coerciveconduct on the part of the Union. It was intended to eliminate not only the use byunions of physical violence and coercion,but also union threats against specific indi-viduals.By this section of the Act,Congress sought to insure that employee or-ganizational activities were conducted peaceably by persuasion and not by threats offorce or threats of economic action against specific individuals or groups of indi-viduals in an effort to compel them to cooperatewitha union.18The legislative history of the Taft-Hartley Act discloses that one of the primepurposes of Section 8 (b) (1) (A)was to insure to employees the right to work with-out any restraint or coercion from unions or their agents.The sponsors of the Actrepeatedly emphasized that Section 8 (b) (1) (A) was designed to extend to em-ployees the same protection against restraining and coercive acts of labor organiza-tions that Section 8 (a) (1) of the Act provides against similar activities of em-ployers.Thus,in the supplemental views of SenatorsTaft,Ball,Donnell,Jenner,and Smith appended to the report of the Senate Committee on Labor and Public Wel-fare, announcing their intention to propose the amendmentwhichsubsequently be-came Section8 (b) (1) (A)it is stated: 19It is now an unfair labor practice for employers to . . . interfere with, re-strain, or coerce[employees in the exercise of the rights guaranteed in Section7 of the Act]. Since this bill established the principle of unfair labor practiceson the part of the unions,we can see no reason whatever why they should notbe subject to the same rules as the employers. ..We believe that the freedomof the individual workman should be protected from duress by the Union aswell as from duress by the employer.Senator Ball thereafter introduced the amendment and explained its purpose asfollows (93 Cong. Rec. 4016):The purpose of the amendment is very simple.It is to insert an unfair-laborpractice for unions identical with the first unfair labor practice prohibited toemployers in the present Act... .It is apparent from the foregoing that the Congress equated Section 8 (b) (1) (A)to the meaning given the terms"restraint"and "coercion"in Section 8 (a) (1).20It is found upon the foregoing findings of fact,and upon the entire record in thiscase, that the Respondent Union,through its agent, John P. Morris:(1)Threat-ened to cause the discharge of employees from employment with the Company, ifsuch employees spoke favorably of, or engaged in activities on behalf of, the UnitedSteelworkers of America, CIO; and (2) threatened to cause violence and bodily harmto employees if they spoke favorably of, or engaged in activities on behalf of, theUnited Steelworkers of America, CIO.Accordingly,it is found that the Respondent Union violated Section 8 (b) (1) (A)of the Act.1sUniversalCamera Corp v. N L R B.,340 U. S. 474,495, 496;DinionCoil Co., Inc.v.N. L.R. B., 201 F. 2d 484 (C. A. 2);N. L. R. B. v. The Ann ArborPress,188F. 2d 917,925 (C A. 6),cert.denied 342 U. S 859.17 8 (b)It shall bean unfair labor practice for a labor organization or its agents-(1) "to restrain or coerce (A) employees in the exercise of the rights guaranteed insection 7:Provided,That this paragraphshall not impairthe rightof a labor organiza-tion to prescribeits own rules with respect to the acquisition or retention of membershiptherein" ; ..isPerry NorvellCompany,80NLRB225;Clara-Val Packing Company, 87NLRB 703;Miami CopperCompany,92NLRB 32219 S. Rep No.105, 80th Cong.,1st Sess , p. 50.20 SeeCapitalService, Inc. v. N. L. R B,204F. 2d 848, 852(C. A. 9). LOCAL 169, ETC.471C. The Union's alleged discriminatory termination of Bodrog's membership in goodstanding in the Union which resulted in her discharge by the CompanySince April 15, 1953, Respondent Union and the Company have been parties to acollective-bargaining agreement covering the Company's production and maintenanceemployees.Article II of this agreement provides as follows:All employees covered by this Agreement shall become members of theUnion and remain members of the Union in good standing during the life of thisAgreement as a condition of continuing in the employ of the Company. All newemployees covered by this Agreement shall become members of the Unionwithin thirty (30) working days from the date of hiring of this Agreement as acondition of continuing in the employ of the Company.Article III of the agreement also provides,inter alia,that the Company shall deduct$4 for union dues on the first day of each month from the wages of each unionmember provided the individual employee agrees in writing to the deduction.Thesedeductions are remitted by the Company to the Union on or before the 20th day ofthe month following that in which the deductions are made.21Ann Bodrog, the Charging Party herein, was employed by the Company on Decem-ber 1, 1952, in its shipping department.Approximately 3 weeks after being hired,Bodrog became an ardent supporter of the United Steelworkers, CIO, which wasactively engaged in a spirited preelection campaign with the Respondent Union'sInternational affiliate to determine which, if any, of the two competing unions wouldbe the certified collective-bargaining agent for the employees of the Rheems Manu-facturing Company's Burlington plant.Prior to the February 20 election, she wasrepeatedly importuned by Morris, one of the AFL organizers, to support that Unionbut she refused.22On the day of the election, but before the voting returns weremade public, Paul Martin,23 an AFL adherent, said to Bodrog, and this is uncontra-dicted, "Ann, where are you going to get a job now that the AFL is going to get in?" 24On August 12, 1953, Bodrog went on sick leave on the advice of her physicianwho gave her a certificate stating that he advised her to apply for a 3-month leaveof absence.25Shortly before Bodrog's first leave of absence was due to expire, AliceBublewitz, who worked in the same department as Bodrog at the plant, asked ElsieSarlo, their union steward at the behest of Bodrog, if it would be necessary forBodrog to pay union dues for the time she was on sick leave. Sarlo replied thatshe did not know but would ask Morris, the Union's shop chairman. Sarlo returnedshortly and advised that it would be necessary for Bodrog to obtain a withdrawalcard at the union office. Bublewitz testified that when she inquired of Sarlo what awithdrawal card was that Sarlo, the union steward, replied she did not know butwould find out from Morris. Later, according to Bublewitz, Sarlo told her that "any-body that is laid off, sick leave or anything, would have to get a withdrawal cardto be in good union standing."In the constitution of the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (G. C. Ex. No. 7), which was adopted bythe membership of the Local Union as its own constitution and bylaws, there appearsthe following language:Jurisdiction to Issue Honorable Withdrawal CardSec. 4. Local unions shall have jurisdiction over the granting of all honorablewithdrawal cards.Refusal to grant honorable withdrawal card shall be subjectto appeal in accordance with the appeal procedure provided for by this Con-stitution, excluding, however, any appeal to the convention.There shall be a charge of twenty-five cents (25 cents) to any member receiv-ing a withdrawal card, and it shall be the duty of the secretary-treasurer of then All union members, except one, had signed cards authorizing the Company to deductfrom their wages $4 each month for union dues. Dues, of course, would only be checkedoff for a particular month if the employee worked during that month and so had pay com-ing to him.22Morris' testimony that the first time he came to know Bodrog was sometime betweenthe latter part of May and the beginning of June 1953, is not credited.23Martin was also an observer for the AFL at the representation election that was heldon February 20, 1953, and subsequently became a shop steward.24As to other indicia tending to show the Respondent Union's officials' hostility towardBodrog, see pages 468 and 477 and footnote 28 of this report.asOn the advice of the same physician, she later had the Company extend her sick leaveto December 31, 1953. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal union receiving such charge to duly record the payment thereof in hiscash book and carry it to his ledger.The following provisions shall govern withdrawal cards and shall be em-HonorableWithdrawal CardSec. 5. (a). This is to certify that the bearer hereof, Brother ______________________________, whose name appears on the margin of this card in his ownhandwriting, has paid all dues and demands and withdrawn in good standingfrom membership in Local No. ________________(b). This card entitles him to readmission to the local union from whichthis card was issued at any time, subject, however, to the provisions of sub-section(e) of this section.(c).Any member of theInternationalUnion leaving our employment orgoing to work at another craft or occupation, must be given an honorablewithdrawal card and cannot remain a member of the International Union; butbefore a withdrawal card is issued the individual must comply with all rules andlaws of the local and International Union.(d).Any ex-member out on a withdrawal card and desiring to return tomembership, must first deposit his withdrawal card with the local union bywhich it was issued; and upon the withdrawal card being accepted, the membershall be subject to the rules and laws of the local union.Refusal of any localunion to accept a withdrawal card shall be subject to appeal in accordance withappeal procedure provided for by this Constitution, excluding, however, anyappeal to the convention.(e).Local unions must not accept withdrawal cards if the member has com-mitted any offense while out on withdrawal card which would be injurious tounion principles.Also if the local union is paying benefits and the member hasfallen into bad health or is liable to become a charge against the local or In-ternational Union, acceptance of the withdrawal card can be refused by the localunion.Likewise acceptance of withdrawal card may be refused where adverseemployment conditions exist.Given under our hands and seal of Local Union No. __---___, this ---------day of--------------- 19----.(SEAL)-----------------------------Secretary.------------------------------> President.When Bublewitz conveyed this information to Bodrog, she went to the union officethe next day, which was in the early part of November 1953, accompanied by Buble-Witz 25Bodrog testified that when she arrived at the union office, she told Morristhat Bublewitz had informed her it would be necessary for her to obtain a withdrawalcard.27When she asked Morris to issue such a card to her, Bodrog testified that Mor-ris refused, stating she would have to pay her dues which had accrued during the timeshe was on sick leave, before a withdrawal card would be issued to her.Bodrogtestified that she told Morris she could not pay these accrued dues at the time becauseshe had not been working and had incurred considerable medical expenses during thetime she was 111 .28Bodrog asked Morris, she testified, to permit her to pay theseuniondues in installments of $4 to be deducted from her paycheck when she returned26 Bublewitz arranged to accompany Bodrog because she was laid off by the Company atapproximately the same time that the events herein related occurred.When Bublewitzwas laid off, she went to the union office to process a grievance, claiming that her seniorityrights had been violated by her layoff.The witnesses differed as to the date of this firstvisit to the union officeIt is found that the date was approximately the first week inNovember 1953, as that was the time when Bublewitz was laid off from her job (G. C.Exhibits Nos. 8a to 8e, inclusive).n Bodrog testified on her cross-examination that she told Morris she had never heardabout or knew what a withdrawal card meant.Morris explained to her, according toBodrog, that it was a card that employees "going out on sick leave or being laid off ortaking any sort of leave from the plant" had to obtain from the Union in order to beabsolved from paying union dues during the time the employee was not working23Bodrog testified that during this conversation Morris became quite excited and that"he started to scream and yell that I'm not the type of person he wants in his union." LOCAL169, ETC.473towork.29Morris, she testified, refused her offer to pay her union dues in install-ments, demanding that it be paid in one lump sum before she would be permitted toreturn to work at the plant.30A few weeks later, Bodrog again went to the union office at Burlington and spokewith Morris concerning her alleged delinquent union dues.Her reason for returningto the union office a second time, she testified, was based on the hope that Morriswould be calmer than he was on her first visit to the union office and thus moreamenable to accepting her offer to pay her unpaid union dues in installments.Whenshe asked him to accept installment payments of $4 to begin immediately, he againrefused, stating, according to Bodrog, that her unpaid dues must be paid in one lumpsum before she could return to work. SheagaintoldMorris that since she had notbeen working for some time and had contracted medical expenses that it was impossi-ble for her to pay the accumulated dues in one sum.He insisted, however, that itmust be paid at one time, Bodrog testified.When her sick leave expired on December 31,31 and she was preparing to returntowork, Bodrog spoke to Paul Putney, a personnel official of the Company, whotold her to report for work on January 4, 1954.At that time Putney said nothingto her about her union dues. She then telephoned Hartsough, the Union's president,on the same day, December 31, at his office in Philadelphia.32 Bodrog told Hart-sough of her two conversations with Morris in which she had offered to pay herunion dues in installments and that Morris had refused to accept anything less thanalldues owing in one sum. She testified that Hartsough told her he would be inBurlington on January 6, and that she should return to work. In the meantime, ac-cording to Bodrog, Hartsough stated he would speak to Morris about her case and"make some arrangement" for her to pay her dues.33Shortly after Bodrog returned to work on January 4, Sarlo told her to report to theunion office, in order to "straighten out [her] union dues." Bodrog explained on hercross-examination that she did not consider it necessary to go to the union office atthat time because she had already spoken to Hartsough, the president of the Union,who had assured her that he would work out some arrangement with Morris whenhe came to the union office on January 6.On January 6, Bodrog called the Burlington union office and asked to speak toHartsough but was told by Morris that he was not there.34 She did not leave hername or telephone number. She attempted get in touch with Hartsough on January 7.At that time, Hartsough told her that Morris had stated that she had refused to payher union dues which had accumulated during the time she was on sick leave. Bodrogtestified that she denied this, stating to Hartsough that she desired to pay her dues(which amounted to $16) but that Morris insisted it be paid in one lump sum; thatMorris refused to accept installment payments; and that the debts incurred duringher illness made it impossible to pay her accumulated dues in any other manner thanby installments.After her discharge by the Company on January 8,35 she telephoned Hartsough"At the time Bodrog made this offer, she intended to return to work in a few weeks.Later, on the advice of her physician, she notified the Company that she would be unableto return to work until December 31, 1953. Bodrog testified that during the time she wason sick leave, she consulted her physician at least once a week and sometimes 2 or 3 timesa week3°Considerable emphasis is placed by Respondent upon the fact that Bodrog testifiedthat Robert Coleman, shop chairman of the Union, was present on her first visit to theunion office, although Coleman testified he was present on her second visit.As this con-flict in testimony is not considered material, it is deemed unnecessary to resolve it.31Prior to going on sick leave on August 12, Bodrog was also on sick leave from March4 to April 22, 195333Hartsough testified that the date of this telephone conversation was January 533Fartsough testified that he also told Bodrog to be at the Burlington union office onJanuary 6.'Hartsough was in fact at the union office when Bodrog calledSee page 475 of thisreport.35On January 8, Bodrog was notified to report to the Company's personneloffice whereshe was notified that the Company had received a letter from the Union stating she wasdelinquent in her dues payments and requested her discharge. This letter which is datedJanuary 7, 1954, reads as follows :In reference to article 2 of the contract between the Company and the Union, AnnBodrog, clock no 1222, is a delinquent in her dues and, therefore, is not a memberin good standing in the Union which is just cause for her to be released from theemploy of Rheem Manufacturing Company.Very truly yours,JOHN P. Moasis,Business Agent. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDat least seven times but was told by his secretary on each occasion that he was not inhis office.She left her name and telephone number with Hartsough's secretary andrequested that he call her. She also informed his secretary on January 8, the sameday she was discharged, that the reason she wished to speak to Hartsough was be-cause the Company had terminated her employment. She testified that during thisperiod of time, Hartsough never returned her telephone calls, whereupon she fileda charge with the Board on January 12, 1954.36Alice Bublewitz corroborated Bodrog's version of what occurred on her first visitto the Burlington union office when she accompanied her there in the early part ofNovember.Bublewitz testified that Bodrog told Morris that she did not know whata withdrawal card was and that Bodrog remonstrated with him because he had notmailed her one while she was on sick leave or notified her that it was necessary toobtain such a card.Itwas stipulated by the parties that in January and February 1954, there were anumber of employees of the Company who were members of the Respondent Unionwho were delinquent in their dues in an amount substantially the same as the amountowing by Bodrog, and that the Respondent Union, by agreement with said employees,permitted them to pay their delinquent dues in installments in amounts as little as $4per week. It was further stipulated that in no case in which employees who were de-linquent in their dues to the Union and offered to pay such dues in installments, wasthe privilege to do so refused by the Respondent Union.37It is against this testimony that the Respondent Union's reasons for requesting thedischarge of Bodrog are considered.The Union contends that it requested the Com-pany to discharge Bodrog because she refused to pay the dues which accumulatedduring the time she was on sick leave and that this action on its part was completelyvalid under article II of the agreement,supra,covering wages and working conditionsentered into between the Company and the Union.John Morris, shop chairman of the Union, testified that during the period of timeBodrog was on sick leave, she came to the union office on two occasions and requesteda withdrawal card.36When Morris told her it would be necessary for her to firstpay her unpaid dues before she would be entitled to a withdrawal card, Bodrog, ac-cording to Morris' testimony, refused on both occasions to pay these dues.Herreason for refusing to pay her dues, Morris stated, was because she claimed she hadnever heard of a withdrawal card and furthermore, she should not be held liable forpayment of union dues which had accumulated during the time she was unable towork due toillness.Morris also testified that he learned through the Union's plant stewards that Bodroghad returned to work on January 4. On January 4, he testified, he went to Philadel-phia and told Hartsough that Bodrog had returned to work without paying her dueswhich had accumulated during the time she was on sick leave.Hartsough, accord-ing to Morris, said: "Get all the facts together in the case and I will be over to [Bur-lington] tomorrow."On January 5, Morris testified that he received a telephone callfrom Hartsough telling him that Bodrog had called him to relate her union dues diffi-culties.Hartsough thereupon notified him, according to Morris, that he would cometo Burlington on January 6 and "[Hartsough] told me to get all the factsand the''When Hartsough was asked about Bodrog's telephone calls, he testified : ". .Therewas one at my home one evening, and my wife answered it and said that I tookbusinesscalls down in the office.That was a Burlington call.No name was left, so I presume itmay have been Ann "37 Jack Marston, an employee of the Company, testified that he was notified by the Unionin February 1954, that he owed $28 in delinquent union duesHe paid $4 and since thattime, he testified, he has neither paid the balance owing nor had the Union, up to the timeof this hearing, requested the balance8Bodrog, upon receipt of her physician's certificate, attesting to her illness, mailed it tothe Company but she did not notify the Union directly that she was going on sick leave.However, on the basis of the entire record in this case, it is inferred and found thatshortly thereafter, the Union knew she had gone on sick leave.Usuallyinferences maybe drawn from one fact the existence of another when in common experience there is a"rational connection between the facts proved and the facts presumed "Tot v.U. S., 319U. S. 463, 467. Furthermore, George Baxter, a union steward, testified the plant stewardsmet once a week during working hours with Morris, Coleman, and Anderson, the unionofficials, and that among other things discussed at these meetings were employees whowere on sick leave. LOCAL169, ETC.475peoplewho are involved in Ann Bodrog's case, and... he wanted Ann Bodrogthere."39[Emphasis supplied.]Morris testified that when Hartsough came to Burlington on January 6, he toldMorris that Bodrog had telephoned him and he had told her to be at the union officeon January 6 to present her side of the case.When Bodrog failed to appear at theunionoffice on January 6, Hartsough told him to write a letter to the Company re-questing her discharge.Morris testified that during the time Hartsough was at theUnion's office on January 6, someone telephoned and asked to speak to Hartsough.When he inquired as to who wished to speak to Hartsough, the person calling re-fused to give her name, whereupon, Morris testified, he told the party Hartsough wasnot there, although Morris testified that Hartsough told him that Bodrog "would beat the union office."At another point in his testimony, Morris stated on cross-ex-amination that while Hartsough was in the office, a person telephoned and asked forHartsough. "I asked the person on the other line who was it. They didn't answer;I just hung up."The following day, January 7, Morris testified, he spoke to McAllister, the Com-pany's personnel director and requested Bodrog's discharge because she "was delin-quent in her dues and not in good standing." 40McAllister told Morris to state theUnion's request in writing whereupon Morris composed such a letter and sent it tothe Company on January 8, 1954. Bodrog was discharged the same day.41Elsie Sarlo,42 shop steward of the department in which Bodrog worked, testifiedthat she heard sometime during the first week of August 1953 from other employees,that Bodrog was going to take a leave of absence due to ill health 43 She testifiedthat she told Bodrog about a week before she went on sick leave to obtain a with-drawal card.Bodrog testified that she took ill while at work on August 12. Thatsameevening she went to her physician who recommended that she take a 3-monthleave of absence because of neurasthenia.Bodrog also testified that prior to August12, she neither contemplated taking sick leave nor did she discuss her illness withSarlo or anyoneelse asSarlo had testified.Sarlo testified that she was at the union office in November when Bodrog wasthere.44She testified Bodrog requested a withdrawal card and when Morris told39Bodrog testified that Hartsough in his telephone conversation told her that he wouldarrange when he came to Burlington to have her present at the Union's office to give herside of the case.49McAllister testified that on other occasions when Morris brought to the Company'sattention that union members were delinquent in their dues, Morris did not request theirdischarge (other than the O'Connor case mentioned below) but merely requested that suchunion members be referred by the Company to the union office. In Bodrog's case,McAllis-ter testified, the Company was not asked to notify her to report to the union officeTheCompany was requested by the Union to discharge her.McAllister also testified that itis the policy of the Company, in those situations where employees reported for work afterbeing on sick leave, to notify them to go to the union office and pay any dues which mighthave accrued during the time the employee was on sick leave41The only employee that the Union ever requested the Company to discharge for non-payment of dues, other than Bodrog, was one Robert O'ConnerO'Conner was a rank-and-file employee within the bargaining unit who was promoted to supervisor. Subse-quently, a layoff occurred and O'Conner, due to his seniority, supplanted a rank-and-fileemployee in his jobWhen he was no longer a supervisor but again an employee withinthe classification of the collective-bargaining unit, the Union requested O'Conner's dis-charge for nonpayment of dues for the period of time during which he was a supervisorbecause he failed to obtain a withdiawal card at the time he was promoted from a rank-and-file employee to supervisor.The record is silent as to what disposition was made ofO'Conner's case.41 Sailo was discharged by the Company in February or March 1953, but was rehiredwhen the Union interceded on her behalf. She testified that she was "grateful" to theUnion for its efforts on her behalf.After being rehired by the Company, she was ap-pointed a shop steward by Morris around May 195343On cross examination, Sarlo testified that she did not know the reason Bodrog wastaking leave nor did she know she was ill.44 At one point in her testimony, Sarlo stated that Bodrog was accompanied by Buble-witz and at another point in her direct examination when she was asked if Bublewitz wasin the office on that occasion, she answered : "I didn't see her there" On her cross-examination, she testified that she arrived at the union office at about the same time thatBodrog and Bublewitz walked in. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDher he would be unable to issue one to her until she had paid her delinquent duesthat Bodrog refused to pay her dues. Sarlo testified that Bodrog said to Morris:I know you can fix it so I don't have to pay my dues.Mr. Morris says, "I can'tfix that" he says, "in no way."He says, "I can't change the laws." 45After Bodrog returned to work, Sarlo testified, that she spoke to her on January 5,and told her to report to the union office and make arrangements to pay her uniondues.Sarlo stated that Bodrog told her she asked Morris to allow her to pay thedues in installments but that Morris demanded that it be paid in one sum.Robert E. Coleman, shop chairman of the Union, testified that he was presenton one occasion when Bodrog accompanied by her infant son, came to the unionoffice to obtain a withdrawal card.He testified that although Morris offered to per-mit Bodrog to pay the union dues in installments that she refused to do so stating:"I can't pay and I won't pay." Coleman testified that Bodrog stated the reasonwhy she would not pay her accumulated dues was because she never knew there wassuch a thing as a withdrawal card and therefore, she should not be compelled topay the dues that accrued during the time she was absent from work on sick leave.Dennis J. Carroll, a shop committeeman of the Union, testified that he was presentwhen Bodrog came into the union office in November 1953.He also testified thatshe refused to pay her union dues although Morris told her she could pay it ininstallments.She claimed, Carroll testified, that she could see no reason for doing soin view of the fact that she was sick and had not been working.He also testified thatshe asked Morris to "fix it so that I won't have to pay the dues."The General Counsel called Margaret Colvin on rebuttal, who worked in the samedepartment with Bodrog. She testified credibly that all the employees in the ship-ping department first received their union dues books in the latter part of August1953, when Sarlo, their shop steward, notified them to report to the office wherethey would be issued to them.46 This is contrary to Sarlo's testimony in which shestated that the union dues books were distributed for the first time during the last 2weeks of July 1953. Sarlo at one point in her testimony stated that she did notremember whether Bodrog was working the day the dues books were issued whileat another point she testified she was certain Bodrog was working on that day.Colvin also testified that the employees in the shipping department were notifiedon or about October 19, 1953, that the Company was about to lay off some of them.Colvin testified that when the foreman announced the names of those to be laidoff, Sarlo, the union steward, who was present when the announcement was made,did not notify these employees affected by the layoff to obtain withdrawal cardsfrom the Union.In the latter part of December, at a time when Colvin had been on a layoffsince October 19, Sarlo telephoned Colvin at her home and told her to report tothe union office to obtain a withdrawal card.When Colvin asked her why sheneeded a withdrawal card, Sarlo replied that she would not be permitted to returntowork until she obtained one. Shortly thereafter, she went to the union office,accompanied by Charlotte Denning, another laid-off employee, and was issued awithdrawal card 47Although she obtained it in the latter part of December, theissuance date inserted on the withdrawal card was a date in October.Colvin testified that when her layoff ended in January and she had returned towork that Sarlo asked her for her union dues book.When Sarlo returned it toher, the spaces in the dues book for the months of November and December hadinserted in them the letters "W. C.1148Colvin testified that when she inquired ofSarlo what the letters "W. C." meant, that she replied "Withdrawal Card."Colvintestified that she has never paid her union dues for the months of November or De-cember nor has the Union ever requested her to do so.4sMorris in his testimony made no mention of this alleged request by Bodrog that hewas asked by her "to fix" her unpaid union dues.Morris' testimony was to the effect thatBodrog refused to pay her dues.46 Bodrog went on sick leave on August 12 so that the admonition which appears on theinside cover of the dues book notifying union members to obtain a withdrawal card "whenleaving the Craft" could only have been seen by her at the earliest in October when shefirst received her dues book.47Morris was at the office when she obtained her withdrawal card.48Ordinarily, the Company deducts the union dues from the employees' salary and thenremits the funds representing the aggregate dues to the Union between the 15th and 20thof the month following the date the dues were deducted. The union stewards then collectthe employees' dues books and take them to the union office where a stamp is placed inthe book indicating the month for which dues are paid. See G. C. Exhibit No. 27, page 31,article X, sections 5 (a) to 5 (e), Inclusive. LOCAL 169, ETC.477D. Contentions, analysis, and conclusionsThis is a case where the General Counsel's witnesses are contradicted by the wit-nesses for the Respondent.Nevertheless, after observing the witnesses, analyzingthe record and inferences to be drawn therefrom, and reconciling, where possible,the conflicting evidence, it is concluded that the witnesses for the General Counselshould be credited.This conclusion is based also on my observation of the witnesseswith respect to the accuracy of their memories, their comprehension and their generaldemeanor on the stand in answering the questions put to them. Taking into consid-eration all these various factors, Bodrog's testimony, which was corroborated byBublewitz, is accepted as the more accurate version of the salient facts and of whatwas said in the conversation between Bodrog and Morris when her dues delinquencywas discussed by them in the union office on two different occasions in November1953.Bodrog's testimony that she offered to pay her unpaid dues in installmentsand that Morris refused to accept anything less than one sum payment, in conjunc-tion with Morris' hostility toward Bodrog, the logic of the events established in therecord and the entire background of evidence adduced in this case, merits belief.49This conclusion is supported and strengthened when it is considered that the factsdetailed above show that the Respondent's witnesses contradicted themselves andone another.The testimony of both Morris and Sarlo, the union steward, wereevasive, inconsistent, and in some aspects improbable.Moreover, when it is con-sidered that Morris told the person who called the union office on January 6 thatHartsough was not there when in fact he was, is an indicium casting doubt upon thetrustworthiness and reliability of Morris' testimony with respect to the issues in thiscase.Under the circumstances, this disregard of the truth was particularly culpablein view of the fact that Morris knew it was most important for Bodrog to speak toHartsough, the Union's president, in order to present her version of the dispute withMorris with respect to her unpaid dues.Therefore, it is concluded, that the Union'spurported efforts, if any, to afford Bodrog an effort to present her version of herdues difficulties are suspect.Then too, the Respondent Union's discriminatory refusal to permit Bodrog to payher delinquent dues in installments, which privilege was accorded to its other unionmembers who were delinquent in their dues payments, is a violation of the Act inthat membership in good standing was not available to her on the same terms gener-ally applicable to other members.The Eclipse Lumber Company, Inc.,95 NLRB464, 467.Nor is this discriminatory treatment without significance in determiningwhether the Union's request to the Company to discharge Bodrog was motivated byher unpaid dues or by a desire to rid itself of a not too enthusiastic member.More-over, Colvin's testimony of the partial treatment accorded her when the Union ab-solved her of the necessity for paying any dues for the time she was laid off is con-trastable indication of the discrimination practiced against Bodrog.Then too, itwill be recalled that Colvin testified that the withdrawal card which the Union issuedto her in December had an issuance date of October inserted on it. This disparatetreatment of Bodrog was clearly discriminatory.50It is also significant that in requesting the Company to discharge Bodrog, theUnion did not, as McAllister, the Company's personnel director testified, ask theCompany to notify her to report first to the union office, which the Union did inthe case of the other employees who were delinquent in their dues payments.Anothersignificant circumstance is that Morris in his haste to have Bodrog discharged firstrequested the Company to do so orally whereupon the Company advised him to puthis demand in writing.These indicia of disparate treatment, constitute, when viewedin the light of the other evidence in this case, further proof of discriminatorymotive.51'IN. L. R. B. v. Pittsburgh S. S.Co, 337 U. S. 656, 660;N. L. R. B. v. Universal CameraCorp.,340 U. S. 474, 496;Dinion Coil Co., Inc. v. N. L. R. B.,201 F. 2d 484, 487, 490(C. A. 2) ;N. L. R. B. v. Howell ChevroletCo., 204 F. 2d 79, 86 (C. A.9) ; N. L. R B. v.James Thompson &Co., Inc., 208 F. 2d 743 (C A.2) ; Roadway Express, Inc.,108 NLRB874, where the Board stated : ". . . we recognize that credibility findings may rest en-tirely upon evidence through observation which words do not, and could not, either pre-serve or describe."10N. L R. B.v.RadioOfficers'Union of the Commercial Telegraphers Union, AFL,347U. S. 17.61 SpecialMachine and Engineering Company,109 NLRB 838. See alsoKaiser Alu-minum & Chemical Corporation,93 NLRB 1203, where the Board held that an employeeneed not make a tender of uniform dues if membership in the contracting union is madeavailable only upon compliance with a discriminatory term or condition 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe witnesses for the Respondent testified that when an employee is laid off, goeson sick leave, military leave, or is leaving his job for any reason, he must obtaina withdrawal card for which the Union charges a 25-cent fee, in order not to beliable for the payment of union dues which accrue during the time he is not working.52Considerable stress was placed by the Union in its presentation of its case thatBodrog knew it was necessary to obtain a withdrawal card because on the insidecover of the Union's dues books, printed in heavy black letters is the following:Without fail take a withdrawal card when leaving the craft.Bodrog and Bublewitz testified that at other plants at which they were employed,the union never requested members to obtain a withdrawal card when laid off or onsick leave, nor was it necessary to pay union dues during the time an employee waseither laid off or on sick leave.They testified also, that if an employee was leavinghis job at one plant in order to take a job with another company, he would obtaina transfer card if the plant he was going to, had the same affiliated internationalunion as the plant he was leaving.This, they testified, obviated the necessity ofagain paying a union initiation fee at the plant to which he was transferring.53Theyalso testified that the Union had not notified them either directly or by posting onthe bulletin board that it was necessary to obtain a withdrawal card when laid offor going on sick leave.54When it was brought to Bodrog's attention at the hearingthat printed in the dues book is a statement notifying employees to obtain a with-drawal card when leaving the craft, she testified that she was not aware of thisbecause she did not receive her dues book until October, 2 months after she wenton sick leave.Bodrog testified also that the first time she heard a withdrawal cardmentioned was when she was preparing to return to work from sick leave andBublewitz told her that Sarlo stated it would be necessary for her to obtain a with-drawal card.55Despite this conflicting testimony as to the purpose for obtaining a withdrawalcard, the Trial Examiner is convinced that a withdrawal card was not intended tobe used in those situations where an employee is leaving the craft temporarily.This conclusion is based on a reading of sections 4 and 5 of the constitution of theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica (General Counsel's Exhibit No. 7) which was adopted by the membershipof the local union as its own constitution and bylaws.56Furthermore, the statement on the inside cover of the Union's dues book 57 whichreads, "Without fail take a withdrawal card when leaving the craft," is clear andfia Robert Coleman, shop chairman of the Respondent Union, testified as follows when hewas questioned with respect to the statement on the inside cover of the union dues bookwhich reads : "Without fail, take a withdrawal card when leaving the craft."Q.What does that mean to you?A That means that, as I have been saying all along to them, no matter whetheryou go on a sick leave, you are laid off, or anything happens to you, you get fired,still go to the Union and get a withdrawal card.QWell, is the person who is going on sick leave leaving the craft?ssssA. No, they are not leaving the craft, but they should have a withdrawal card.Q Does that statement there indicate to them, as you read it, that it means that?A No, that statement doesn't say that, but that is the way I understand it.63 Edward Kisielnicki, who prior to working for the Rheem Manufacturing Company,was employed at a plant in Boston, Massachusetts, having an AFL union, testified :I talked to Mr Anderson [a union official] before my probationary period was up,and I gave him what I call the craft card which I got in Boston and I belonged tothe AFL there In order not to pay my initiation fee, because I did belong to theAFL In other words, that acted as a withdrawal card. . . .si See Colvin's testimony at page 476 of this report to the effect that when employees inthe shipping department were notified by their foreman in December 1953 that they wereto be laid off, Sarlo, the-union steward, who was present at the time, did not notify thoseemployees affected by the layoff to obtain withdrawal cards from the Union.55 It is significant that when Bublewitz asked Sarlo, the union steward, what a with-drawal card was that Sarlo, according to Bublewitz' testimony, told her that she did notknow but would find out from Morris. Bublewitz also testified that when she accom-panied Bodrog to the union office in November, Bodrog asked Morris what a withdrawalcard was and Morris "wanted to know who the Bell she thought she was cross-examining."sfi These provisions will be found on pages 471 and 472 of this report.67 Respondent's Exhibit No. 1. LOCAL 169, ETC.479,explicit.The plain and unambiguous language of this admonition may not, in theTrial Examiner's opinion,be distorted by a different meaning requiring an involvedand equivocal construction in order to attain a desired result. It means what itsays: namely, that only upon leaving the craft, is it necessary to obtain a withdrawalcard.An employee on sick leave is not leaving the craft.He intends to return tohis job, if, and when, he recovers from his illness.Confirmative of this interpre-tation is the language of Section 5 (c) of the Union's constitution,supra,whichstates that a withdrawal card is to be issued to a union member "leaving our em-ployment or going to work at another craft or occupation.. . . . In its ordinarydictionary sense, this phrase does not encompass any requirement that an employeegoing on sick leave must first obtain a withdrawal card. It is concluded, therefore,that this misapplication of the purpose for which withdrawal cards were intendedto be used, insofar as it has relevance to the issues in this case, casts doubt uponthe bona fides of the Union's motivation in requesting the Company to discharge-Bodrog for ostensibly being delinquent in her dues payments.58Argumentatively assuming that the officials of the Respondent Local Union ingood faith misinterpreted their constitution as to the circumstances under which with-drawal cards were to be issued, nevertheless, the trier of these facts is not bound bythe Union's interpretation of its constitution58Moreover, it has long been settledthat where prohibited conduct is engaged in, the offender is justified not by "goodfaith," 60 for a statutory infraction is not condoned by an honest mistake 611.The issueWhether the Union in invoking the union-security clause to enforce its demandthat the Company discharge Bodrog violated Section 8 (b) (2) in that it caused theCompany to discriminate against her on some ground other than failure to tender therequisite dues.2.DiscussionSection 8 (b) (2) provides that "it shall be an unfair labor practice for a labororganization or its agents . . . to cause or attempt to cause an employer to dis-criminate against an employee in violation of Section 8 (a) (3) 62 or to discriminatesa It is notdeemed necessaryin order toresolve theissues in this case to determinewhether Bodrog was in fact delinquent in her dues paymentsbecause of this misapplica-tion of the purpose for which withdrawal cards were intended to be used.Nor is it de-cided for the same reason, whether the Union's misinterpretation, wilfully or otherwise,of its rules dealing with withdrawal cards, renders Bodrog's suspensionineffective.Ifthis question were to be answered in the affirmative, Bodrog might be held to have re-mained a member in good standing in the Union and therefore,not subjectto dischargeunder the union-security contract because she would be legallyprivilegedto refuse to paydues during the time she was on sick leaveAs to whetherdues accruingduring the timean employee is on sick leave are "periodic dues" within the meaningof Section 8 (b) (2),compareI9lectiac Auto-Late Co,92 NLRB 1073. As to whetherthe Respondent Unionrequiring employees to obtain a withdrawal card whengoing on sick leave violates Sec-tion 8 (b) (1) (A), seeNamm's Ilse,101 NLRB 466 at 467.5iRadioOfficers'Union of the Commercial Telegraphers Union, AFL,93 NLRB 1523,1526, affirmed 196 F. 2d 960 (C A 2), affirmed 347 U. S 17.GOMcQuay-Norras Mfg. Co v. N L. R. B.,116 F. 2d 748, 752 (C. A.7) ; Injection Mold-ing Company,104 NLRB 639, 645.81N. L R B v. Illinois Tool Works,153 F. 2d 811, 814 (C A.7) ; N. L. R. B. v. Hud-son Motor CarCo., 128 F. 2d 528, 532-33 (C A.6) ; Perfect Circle Co. v N. L. R. B,162F 2d 566, 569 (C A. 7)(12The provisos to Section 8 (a) (3) of the Act are as follows :"Provided further,That no employer shall justify any discriminationagainst anemployee for nonmem-bership in a labor organization (A) if he has reasonablegrounds forbelieving thatsuch membership was not available to the employee on the same terms and conditionsgenerally applicable to other members, or (B) if lie has ieasonable grounds for be-lieving that menibeiship was denied or terminated for reasons other than the failure ofthe employee to tender the periodic dues and initiation fees uniformly required as a con-dition of acquiring or retaining membeiship."Though these provisos prohibit only em-ployei s, and not unions, from justifying the discrimination, a union's conduct in seekingsuch discrimination is a violation of Section 8 (b) (2), which forbids unions to "causeor attempt to cause an employer to discriminate against an employee in violation of sub-section [8] (a) (3) . . ' ; and a restraint on employee rights in violation of Section8 (b) (1) (A). 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainstan employee with respect to whom membership in such organization has beendenied or terminated on some ground other than his failure to tender the periodicdues and initiation fees uniformly required as a condition of acquiring or retainingmembership."The policy of the Act is to insulate employees from their organizational [Section7] rights.Thus § 8 (a) (3) and 8 (b) (2) were designed to allow employeesto freely exercise their right to join unions, be good, bad, or indifferent members,or abstain from joining any union without imperiling their livelihood.The onlylimitation Congress has chosen to impose on this right is specified in the provisoto Section 8 (a) (3) which authorized employers to enter into certain unionsecurity contracts, but prohibits discharge under such contracts if membership"was not available to the employee on the same terms and conditions generallyapplicable to other members" or if "membership was denied or terminated forreasons other than the failure of the employee to tender periodic dues and initia-tion fees uniformly required as a condition of acquiring or retaining member-ship. .. " [The] legislative history [of the Act] clearly indicates that Con-gress intended to prevent utilization of union security agreements for any pur-pose other than to compel payment of union dues and fees.No other dis-crimination aimed at encouraging employees to join, retain membership, or stayin good standing in a union is condoned.63Thus, while a union can adopt and pursue any membership policy it deems wise,and deny and terminate membership on any ground it chooses, it cannot invoke aunion-security agreement (other than for the nonpayment of dues and initiation fees),where its purpose is to effect the discharge of an employee because the employeeincurred the Union's animus due to her activity on behalf of a rival union.64 Exceptfor nonpayment of dues and initiation fees, the power of a union to discriminatein employment has been annulled by the Act; union membership and the right to ajob are divorced.Thus, the House Report on the Labor-Management Relations Actstated (H. Rep. No. 245, 80th Cong., 1st Sess., page 32) :... if the suspension or expulsion results from anything other than nonpay-ment of initiation fees and dues . . ., the union may not require an employerto discharge the member under an agreement . . . making union membershipa condition of employment. Similarly, if a union has such a contract with anemployer, it may not refuse membership to an employee, and thereby deny himthe right to work, except for his failure to pay uniformly required initiation feesand dues. In brief, a union may deny membership to an employee upon anyground it wishes, but the only ground on which it can have him discharged undera "union security" clause is nonpayment of initiation fees and dues; . . . onceithas admitted a man to membership it can suspend or expel him for severalreasons, but its action cannot cost him his job unless it was for his not makingthe specified payments.While the proviso to Section 8 (b) (1) (A) protects the union's right to prescribeits own rules with respect to the acquisition or retention of membership, and underthe provisions of Section 8 (a) (3), a union-security agreement may be entered intowhereby failure to tender dues is cause for the union to request the employer to dis-charge the employee, nevertheless, the union may not under cover of that right dis-criminatorily enforce its asserted rights in such a way as to deprive one of its membersof her employment.65 "The Board has consistently held that this proviso does not93RadioOfficers'Union of the Commercial Telegraphers Union, AFL,347 U. S. 17, 40-42.05 Union Starch & Refining Co. v. N. L. R. B.,186 F 2d 1008, 1012 (C. A. 7), cert. de-nied 342 U. S. 815.65 The following is excerpted from an article appearing in the University of Washing-ton Law Review (29 Wash. L R. 134) :Upon acquiring membership in a labor union, a person may gain a property rightwhich will be protected by the courts [citing cases].A union member "has a prop-erty right in his position on the roster" of the union. Such a property right is foundin the union member's right to work, which, because of union security provisionsbetween the union and various employers, may be jeopardized once his union mem-bership is taken from him.The union may not interfere [with this property rightof its member] if in so doing it (1) violates standards of procedural due process,or (2) violates any procedural requirements of the organic law of the union, or (3)incorrectly applies the substantive law of the union to the alleged offense. LOCAL 169, ETC.481protect conduct which would otherwise be violative of the Act merely because suchconduct was taken pursuantto union regulations." 66The Respondent argues, however, that under the provisions of Section 8 (b) (2),once itis shown that an employee is delinquent in the payment of periodic dues whichare uniform in amount and applicability, the right of a union to cause the dischargeof such employee under a valid union-security provision becomesipso factounques-tionable.The answer to this contention is twofold:First, the dues were not uniform in applicability as evidenced by the disparatetreatment accorded Bodrog when the Union refused to permit her to pay the delin-quent dues ininstallments,a privilege which it accorded to otherunion members.By this disparate treatment, the Union forfeited its statutory right to request the Com-pany to discharge Bodrog for nonpayment of dues.Secondly, the Respondent Union's argument fails to takeintoaccount the relevancyof the motivation of the Union when it requested the Company to discharge Bodrog.67The question is not whether a tender was made, but whether Bodrog's alleged failureto tender the prescribed dues 68 was theoperative reasonfor terminating her mem-bership in the Union with its consequent loss of employment.The Respondent'sargument appears to overlook the distinction between a union's right to deny the em-ployee the status of a member, and its right undera union-security agreement withthe Employer, to deny the employee a job.The proviso to Section 8 (b) (1) (A)provides that a union may prescribe the conditions requisite to membership, may im-pose obligationsupon itsmembers, and may punish defaulting members throughfines, suspensions, expulsion, or similar sanctions.But as the Third Circuit has re-cently observed, it does not follow that the Union is "authorize[d] . . . to extendthe effective scope of those rules so that they determine the right of a member to theacquisition or retention of a job." 69Furthermore, the Respondent contends that it should not be penalized because itwas more lenient in the case of other members who were delinquent in their duespayments than in the case of Bodrog.This argument fails to recognize, however,that the leniency shown by the Union for other members is not the basis for anyso-called penalty but rather a manifestation of the Union's animosity toward Bodrogand an indicium of the discriminatory treatment accorded Bodrog and that this dis-crimination is one of the bases for concluding that the Union was motivated in re-questing Bodrog's discharge not because of unpaid dues but because of her rivalunionactivities and sympathies.It is true that the Act permits a discharge for loss of membership only when suchmembership is lost for failure to tender dues or initiation fees.Thus, the Act limitsthe grounds on which good standing membership must be lost in order to legalizediscrimination.In this case, however, Bodrog lost her membership in good standingbecause of reasons other than her failure to tender dues, namely, her activities onbehalf of a rival union which incurred the Respondent's displeasure.Bodrog's un-paid dues was a coincidence seized upon by the Union and not causative for request-ing her discharge.The Union, in effect, imposed unenunciated conditions over andabove the requirement of tender of dues when it subjectively imposed as a conditionof retaining membership that members not be tainted with any allegiance to a rivalunion. In placing unlawful conditions on the continued employment of Bodrog, theUnion exceeded the permissible limits of the Act under which a union can requirean employer to discharge employees.It is, therefore, concluded and found, that the motivating reason for the Union re-questing the Company to discharge Bodrog was not her unpaid dues but the smoulder-ing animosity engendered by Bodrog's preelection activities and sympathies for arival union.This animosity was sparked into flame when Bodrog did not pay herunion dues during the time she was on sick leave and was seized upon by the Unionas a pretext to compel her discharge by the Company and thus eliminate a rival unionadherent.The brief of the Respondent cites various cases to uphold its contention.UnionStarch and Refining Co. v. N. L. R. B.,186 F. 2d 1008 (C. A. 7), cert. denied 342esPacific Intermountain Express Company,107 NLRB 837. To the same effect, seeElliott v Amalgamated Meat Cutters,91 F Sapp 690, 691 (W D. Mo, 1950).87NL R B. v. Radio Officers' Union of the Commercial Telegraphers Union, AFL,147U S 17, 43.eaRespondent's contention which is based on the premise that Bodrog refused to tenderpayment of her dues is contrary to the finding made above69N. L R B v. Philadelphia Iron Works,211 F. 2d 937, 941 482DECISIONSOF NATIONALLABOR RELATIONS BOARDU. S. 815, affirming 87 NLRB 779, cited with approval by the Supreme Court in theRadio Officers'case,supra,isprecedent for the holding herein made. In that case,the Court of Appeals for the Seventh Circuit held that a validunion-security agree-ment did not justify the discharge of employees who were denied membership in thecontracting union because they would not take the union's membership oath whichwas uniformly required of all applicants for admission.Both theMasseracase, 101NLRB 837, and theChisholm-Ryder Companycase, 94 NLRB 509, are distinguish-able because it was found in those cases that the Union's reason for requesting theemployees' discharge was their nonpayment of dues and not "dual unionism." Re-spondent's reliance upon theStandard Brandscase, 97 NLRB 737, is misplaced be-cause the question of whether the union was motivated in requesting the employee'sdischarge by reasons other than that of nonpayment of dues was not involved.Upon the basis of the foregoing findings and conclusions, and upon a clear pre-ponderance of all the relevant record evidence, it is found that by causing the RheemManufacturing Company to discharge Ann Bodrog, its employee, under the foregoingcircumstances, the Respondent Union violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act 7°III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union, occurring in connection with the opera-tions of the Rheem Manufacturing Company, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYItwill be recommended that, in order to remedy the unfair labor practices, theRespondent Union cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Furthermore, it will be recommendedthat the Respondent notify the Rheem Manufacturing Company and Ann Bodrog,in writing, that it has withdrawn its objection to the employment of Ann Bodrog bythe Company. It will be further recommended that the Respondent make Bodrogwhole for any loss of pay incurred since her discharge, by reason of the discrimi-nation by payment to her of a sum of money equal to that which she normallywould have earned as wages from the date of her discharge to 5 days after the Uniongives the notification specified above less her net earnings, if any, during such period.Crosset Lumber Company,8NLRB 440. Back pay shall be computed in accord-ance with the Board's usual policies.F.W. Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Rheem Manufacturing Company is an employer engaged in commerce withinthe meaning of Section 2 (2), (6), and (7) of the Act.2.Local 169, Industrial Division International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.By threatening to cause violence and bodily harm to employees and by threat-ening to cause the discharge of employees from employment with the Company, ifsuch employees spoke favorably of, or engaged in activities on behalf of, the UnitedSteelworkers of America, CIO, the Respondent has restrained and coerced said em-ployees in the exercise of the rights guaranteed them in Section 7 of the Act, andhas thereby engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b) (1) (A) of the Act.4.By causing the Rheem Manufacturing Company to discharge Ann Bodrog, theRespondent Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]7°N L. R B v George D AuchterCo, 209 F 2d 273, 276-277 (C A5) , Shenn Val-ley heat Packeis, Incorporated,105 NLRB 491 ;NationalBiscuitCompany,109 NLRB 985